                   Case 19-80161       Doc 24    Filed 07/12/19    Page 1 of 2
SO ORDERED.

SIGNED this 12th day of July, 2019.




                              UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                      DURHAM DIVISION

      IN THE MATTER OF:                                  )      No. B-19-80161 C-13D
      Joshua Andrew Francis        SSN xxx-xx-3945       )
      Kristina Ann Francis         SSN xxx-xx-8183       )
      79 W. Pasture Drive                                )
      Kittrell, NC27544                                  )
                                                         )
             Debtors                                     )

                              ORDER CONFIRMING CHAPTER 13 PLAN

             On July 3, 2019, a hearing was held on confirmation of the Debtors’ Plan filed on
      March 5, 2019, Docket No. 14 (“Plan”). At the hearing, Brent C. Wootton, Esq. appeared
      on behalf of the Debtors and Benjamin E. Lovell, Esq. appeared on behalf of the
      Standing Trustee. No other party appeared. The Court, after considering statements of
      counsel and the attorney for the Trustee, finds that the Plan should be confirmed as
      modified in this Order and therefore; by and with consent of the parties, it is ORDERED:

             1.     The Plan is confirmed as modified.

             2.      The claim (Claim No. 4) of State Employees’ Credit Union (“SECU”) shall
      be provided for in Section 5 of the Plan with the automatic stay of 11 U.S.C. §362
      modified to permit SECU to apply the share account securing its claim as a setoff
      pursuant to 11 U.S.C. §553 in the amount of $25.75, leaving an unsecured claim in favor
      of SECU in the amount of $7,245.40.

                                       [END OF DOCUMENT]
  Case 19-80161    Doc 24   Filed 07/12/19   Page 2 of 2



                  PARTIES TO BE SERVED
                       PAGE 1 OF 3
                    B-19-80161 C-13D



ALL PARTIES OF RECORD AS OF THE DATE OF THE ORDER SHALL BE
        SERVED BY THE BANKRUPTCY NOTICING CENTER
